Citation Nr: 1510999	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot amputation as the result of VA treatment at the Minneapolis VA Medical Center (VAMC) from June 21, 2010 to July 26, 2010.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1962 to January 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the case was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran did not incur any additional disability as a result of VA treatment of a right foot diabetic ulcer from June 12, 2010 to July 26, 2010 due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA furnishing care, and the below-the-knee amputation of the right leg was not an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria are not met for compensation under the provisions of 38 U.S.C.A. § 1151 for a below-the-knee amputation of the right leg due to treatment of a diabetic foot ulcer at the Minneapolis VAMC from June 21, 2010 to July 26, 2010.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a December 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Moreover, the Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records and identified private treatment records have been obtained and associated with the claims file.  VA opinions were also obtained in April 2011, July 2011, June 2012, and November 2014 to address the medical questions pertinent to the Veteran's claim.  The examiners (the November 2014 VA examiners in particular) reviewed the pertinent medical history, considered relevant evidence, and provided opinions with detailed, supporting explanations that enable the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c) (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Legal Criteria and Analysis

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To that end, 38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped.  VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.

The Veteran contends he had additional disability as a result of VA treatment.  He reported that when he first sought treatment on June 21, 2010 at a VA outreach clinic his physician, Dr. S. O., appeared to express great concern regarding a tender spot on his right great toe that had developed after the Veteran had attended a baseball game.  He was advised to go to the Minneapolis VAMC for possible intravenous antibiotics.  IV antibiotics were not administered and after repeated visits to the VAMC the Veteran and his wife lost confidence in the VAMC doctor and sought treatment at the Austin Medical Center Emergency Room.  From there, he was transferred to St. Mary's Hospital by ambulance and 4 days later his right foot was amputated.  

The Veteran further contends that because the Minneapolis VAMC failed to administer IV antibiotics after his presenting to the emergency room on June 21, 2010 the infection was not controlled and that this led to his amputation.  He also asserts that the VA physician dismissed his and his wife's concerns regarding the severity of the condition, the VA physician may have lacked the experience to properly treat him, and appropriate tests were not conducted that would have diagnosed the condition earlier.  See VA 21-4138 received November 12, 2010, January 27, 2011.

Copies of VA treatment records show the Veteran was seen at the Rochester CBOB VA on June 21, 2010.  An initial telephone contact revealed he had an open area on the bottom of the right foot with whitish pus-like drainage and some bloody drainage.  The Veteran's wife reported the sore was 1/2 inch wide and that they had been soaking it and putting antibiotic ointment on the foot.  He was seen later that day by Dr. S. O. who noted there was an ulcer on the plantar aspect of the first MP joint.  Redness extended around the toe and a red streak extended upward.  Palpation revealed slight fluctuance on the dorsal aspect of the MP joint.  There were 2 other small ulcerations on the dorsum of the great toe and 2nd toe laterally.  Distally there was little or no sensation.  The great toe was not cold at the distal aspect.  The assessment was diabetic foot ulcer with concern for deeper infection or osteo.  He advised the Veteran to go to the Minneapolis ED for labs/X-rays and likely IV antibiotics.  See Medical Treatment Record - Government (MTRG) received November 30, 2010, page 28.

The Veteran later presented at the Minneapolis Emergency Department (ED) on June 21, 2010 with a history of diabetes and complaints of a foot ulcer.  The Veteran reported doing a lot of walking at a baseball game 2 weeks earlier.  Later that evening he had an area of irritation and reddening but no skin breakdown.  Over the next 2 weeks the skin opened up to about 1.5 cm in diameter and there had been clear yellowish drainage.  The Veteran did not have any fever, pain, or constitutional symptoms of illness.  On examination there was a superficial circular ulceration measuring 1.5 - 2.0 cm to the medial/plantar aspect of the right foot under the first MTP.  There was no drainage, warmth or fluctuance.  Mild erythema was present and there was a weakly palpable pulse at DP.  He was prescribed Augmentin for one week and referred to podiatry for follow-up care.  Id, pages 21-24.

The Veteran had a podiatry consult on June 28, 2010.  The assessment was grade 1 ulceration with suspected vascular issues.  X-rays revealed there was osteomyelitis.  The wound was debrided and dressed.  Oral antibiotics were ordered and he was to return to the clinic in 2 weeks.  Id, pages 15-17.

The Veteran was seen again by podiatry on July 12, 2010.  He continued to use the Darco wedge shoe.  The wound was debrided and dressed, and the assessment was unchanged.  An NIVL (noninvasive vascular study) was ordered.  He was to return to the clinic in 2 weeks.  Id, pages 7 and 8.

The July 26, 2010 podiatry records indicate the wound continued to be non healing.  The lesion was fibrous based with no buds of granulation noted.  It was approximately 1.4 x 2.0 cm.  No probing to bone or tracts were noted and the wound had not changed since the last appointment.  A new pressure necrosis was noted on the lateral 5th methead of the right foot.  X-rays showed no osteomyelitis.  The assessment was grade 1-2 ulceration, suspected vascular issues.  An NIVL was ordered again since it had not been scheduled.  Id., pages 4 - 6.

A July 30, 2010 telephone contact record shows the Veteran was started on Augmentin for 10 days for his foot ulcer.  See MTRG, received November 30, 2010.

The Veteran was seen at the Austin Medical Center on July 30, 2010.  An examination revealed the right foot was pale with some almost ruddiness about the great to and across the metatarsophalangeal joint.  Nail beds were very pale pink and toes were lukewarm as was the foot, which was similar to the opposite foot.  The ulcer measured 2 cm wide and 4 cm long and the depth was estimated 2 cm at certain places.  There was a brownish eschar-looking appearance to the margins and there was some redness.  There was no type of drainage but a wound culture was obtained.  Another Austin Medical Center record described the wound as measuring 3.8 cm by 3 cm by .7 cm that eroded to the fascia with fascia necrosis.  The right great toe was necrotic and with the right foot was red on the dorsum and plantar aspect, and there was streaking redness up to the shin.  The impression was single pressure ulcer, stage 3.  Tests were ordered and Augmentin was started until the wound culture was back.  X-rays revealed no evidence of osteomyelitis.  The Veteran requested to leave and did so.  Prior to leaving he was advised on the importance of follow-up because "his foot looked so ugly" and that without proper care, treatment, and follow-ups he could easily lose his foot.  Based on the laboratory findings, however, he was instructed to return to the medical center since treatment was needed for hypokalemia and sepsis.  See Medical Treatment Records - Nongovernment (MTR-NG) received February 7, 2011, pages 8 and 9, and MTR-NG received February 22, 2010, pages 17 and 18.

Unsatisfied with the care from VA, the Veteran's wife took him to the Austin Medical Center on July 30, 2010 and from there he was transferred to Saint Mary's Mayo Clinic for treatment of his diabetic foot ulcer of the right great toe.  His prior treatment was noted and the Veteran's wife indicated that on July 26, 2010 the wound was looking worse and emitting a foul odor.  Several days later she noted it was paler than the other toes and started to turn blue.  The Veteran reported that for the past week and a half his throat was scratch and his nose was runny.  The past couple of nights he also had chills but denied fever.  An examination revealed his right toe was blue, pale, and cold.  There was a 3.2 x 2 cm stage 4 ulcer with bone exposed at the base.  There was purulent discharge.  A 1.5 x. 1 cm blood blister plaque was on the 5th toe and 2 excoriations were present on the dorsal surface at the base on both the great and second toes.  The right foot was erythematous.  He was to be continued on vanocomycin and Zosyn was changed to ertapenem 1 G IV daily.  The Veteran was seen by Vascular Medicine who recommended wet-to-dry dressings and intravenous antibiotics and vascular studies.  The vascular studies were essential to determine the healing potential of the wound as well as the healing potential of any planned surgical intervention.  Improvement was shown with antibiotics since his admission but amputation was a possibility.  There was no emergency to make a decision regarding surgical treatment.  See MTR-NG received in VBMS December 7, 2010, pages 64, 66, 71, and 82.

On August 1, 2010, a physical examination revealed the foot ulcer went down to the tendons of the toe and it looked as though there was extension of this medially over the dorsum of the toe.  There was still a bluish discoloration of the toe with the area of erythema about the foot and it was unclear if this had changed much.  The second toe looked to be viable.  Subjectively, there was early gangrene.  The assessment was that the Veteran would likely require at the minimum a great toe amputation but a ray amputation was probably more likely.  An August 3, 2010 record shows there was no change since the previous day.  Vascular studies revealed TcPO2 of 0 in transmetatarsal region and 42 in the proximal tibial region.  The treatment option of a right below-the-knee amputation was discussed with the Veteran.  A below-the-knee amputation was performed on August 4, 2010.  The diagnosis was diabetic foot infection right lower extremity with osteomyelitis.  See MTR - NG received December 7, 2010, pages 33, 44, 56 and 61.

To determine whether there was any fault on VA's part or an event not reasonably foreseeable, several medical opinions were obtained.  The first opinion, in January 2011, was that there was no medical evidence of fault on the part of VA in regards to negligence, lacking proper skill, error in judgment or similar instance of fault on the part of the providers furnishing the hospital care, medical or surgical treatment, or examination that was not reasonably foreseeable.  The rationale was that the Veteran presented with a diabetic foot ulcer and was treated appropriately with antibiotics and dressing changes.  When last seen at the Minneapolis VAMC on July 26, 2010 there were no indications of infection or ischemia that required emergent care.  It was noted that the ulcer was non healing but there were no indications for more aggressive therapy at that time.  Even if the exact vascular compromise were noted at that time medical care would not have changed.  It was not until the gangrene developed which was not noted until July 30, 2010 that further intervention was necessary because of vascular compromise.  The physician that rendered the opinion reviewed the file and documented the medical treatment and history.  The physician noted that on July 12 podiatry felt it might be vascular at that time and another course of amoxicillin was ordered.  After this point there was no mention of fevers, chills or drainage from the wound.  On July 26 it was once again felt that there was a possibility of a neovascular and a vascular consultation was ordered for within one week.  Up to this point there was no mention of fever, chills or drainage from the wound.  There was also no mention of exposed bone or tendon.  The physician also noted the Veteran sought private treatment and his wife indicated she noticed as bad smell on that Monday, which would have been July 26.  See VA Examination received in VBMS on January 19, 2011.

In April 2011, the VA physician again reviewed the record, which now included additional private medical records from Austin Medical Center, to provide a supplemental opinion.  He still found no medical evidence of fault on the part of VA in regards to negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the providers furnishing the hospital care, medical or surgical treatment, or examination that was not reasonably foreseeable.  His rationale essentially remained the same.  The Veteran presented with a diabetic foot ulcer and was treated appropriately with antibiotics and dressing changes.  When last seen at the Minneapolis VAMC on July 26, 2010 there were no indications of infection or ischemia that required emergent care.  It was noted that the ulcer was nonhealing on that date, but there was no indication for more aggressive therapy.  Even if the exact vascular compromise was noted at that time medical care would not have changed.  It was not until the gangrene developed, which was not noted until July 30, 2010 that further intervention was necessary because of vascular compromise.  See VA Examination received on January 19, 2011.

In July 2011, the VA physician provided further explanation for his prior opinions.  He stated that a diabetic ulcer is not an infectious process.  Since it is an open lesion antibiotics are often used prophylactically.  In this instance the Veteran received 1 week of Augmentin and 3 weeks of amoxicillin.  On July 26, a VA physician ordered a vascular consultation to be done within 1 week, which was scheduled for August 3 at the Minneapolis VAMC.  There is no indiction on the July 26 podiatry visit that an amputation was necessary at that time or on an immediate basis.  The condition certainly could have changed over a 4 day course when the Veteran was seen by an outside provider on July 30, 2010.  His medical opinion remained unchanged.  See VA Examination received on July 26, 2011.

Due to the Veteran's assertions there were inconsistencies in the medical evidence and essentially the VA opinions, another opinion was sought from a different VA physician in June 2012.  The physician reviewed the claims file, lay statements, and prior opinions.  After outlining the pertinent medical evidence, the VA physician clarified specific alleged errors.  Regarding the previous examiner's opinion's reference to "unlikely antibiotics" instead of "likely antibiotics", which was on the original assessment, this examiner stated that the wording on the actual document dated June 21, 2010 is the only wording that would have had impact on the care of the Veteran.  The original wording of "likely IV antibiotics" was the note the Emergency Room physician would have seen.  The Emergency Room physician made a clinical decision not to prescribe IV antibiotics.  X-rays were done on the first occasion in the ER at VA and no evidence for deeper infection was shown.  Strong oral antibiotic treatment was begun on June 21, 2010, which is a reasonable course of action, with Augmentin prescribed twice daily for one week with a follow-up appointment in Podiatry in 1 week.  The antibiotics were taken and the podiatry appointment occurred 1 week later on June 28, 2010.  Antibiotics were continued with Amoxicillin for the following 2 weeks.  The prior examiner's document of January 2011, which worded "unlikely" was a transcription error and this error did not affect in any way the care of the Veteran, as this wording occurred 6 months after the events in question.  

Regarding the prescription of medication, this physician stated that the Veteran had been on antibiotics for 3 weeks when he was evaluated on July 12, 2010.  When he was again evaluated on July 26 it was stated that the wound had not changed since the last appointment.  There was a new pressure necrosis noted on the lateral fifth metatarsal head of the right foot, but no indication of infection.  There was no indication that antibiotics were required between the visit from July 12 and July 26, as no change was noted in the condition of the ulcer, except that it was non-healing and a vascular consult was again ordered and care was taken to have the order expedited.  No new antibiotics were prescribed and no indication of infection was noted at the July 26 examination.  On July 30, 4 days after the visit to VA on July 26, the Veteran was seen in urgent care clinic with a history that the wife was concerned that the wound was "more odorous and that concerns her and that is why he is here today."  There was also possibly a productive cough, although only the word productive was used, which also may be an indiction that he was having a possibility of a respiratory issue complicating the situation.  However, since that is not noted in the record, it cannot be ascertained for sure by this examiner.  Between the visit early in the day to Urgent Care on July 30 and the evening visit in the ER on July 30 in Austin, a serious change in condition was noted, including cellulitis of the leg, foot, and toe with a red streak up the leg.  He was emergently hospitalized.  The rapidly evolving infection is a risk of diabetic ulcers, and once the nature of this was determined on July 30, over the next week despite IV antibiotic treatment the condition evolved into a situation in which the limb was eventually partially amputated on August 3, 2010.  This is a known risk of diabetic wounds that do not heal and nothing done at the VA indicates there was the lack of proper care or that more antibiotics would have prevented this outcome or that VA failed to exercise the decree of care that would be expected of a reasonable health care provider.  With each visit, the non-healing wound was noted.  Prophylactic antibiotics given over a long course can create the risk of super infection with resistant organisms, so long-term antibiotics in this situation is not necessarily indicated.  It is likely that the underlying debilitated condition of the Veteran, including ASCVD, kidney failure, diabetic neuropathy, diabetic nephropathy, and diabetic retinopathy - all serious diabetic complications - are all conditions indicating this Veteran was inherently vulnerable to infection and sepsis, which did eventually occur.  Despite the best care, this is a risk in diabetic patients with complicated medical conditions such as this Veteran had which unfortunately put him at risk for amputation once serious infection and gangrene set in.  The fact that the vascular consult was delayed is unlikely to have had any effect on the situation, given this was a 70 year-old make Veteran whose type II diabetes remained complicated by nephropathy, retinopathy, neuropathy, CAD and significant hyperlipidemia and had already progressed to a point where his ulcer was non-healing.  He was a poor surgical risk given his renal failure.  It is impossible in retrospect to make a determination whether vascular intervention could have changed the course of this already serious condition.  In conclusion, the physician stated that it is more likely the case that the Veteran's underlying pathological cause for the right foot ulcer was so debilitating that the eventual right foot amputation due to the right foot ulcer worsening even with treatment could be anticipated irrespective of the treatment prescribed and given by VA.  See VA Examination received on June 27, 2012.

Due to the perceived errors and multiple concerns the Veteran and his wife expressed, the Board arranged for one more records review and additional opinions to ensure all contentions were adequately addressed. 

In November 2014, the additional VA medical opinions were obtained.  These opinions were provided based on independent reviews by two different VA physicians.  One is a board-certified general surgeon trained and experienced in the care of diabetic foot ulcers and surgical complications of diabetes mellitus and the other is a board-certified internal medicine and nephrology trained and experienced in the care of diabetic foot ulcers and in the medical care of advanced complications of diabetes mellitus.  Below are the questions posed and their combined responses.

The physicians were asked that given the Veteran's primary care physician was concerned about deeper infection or osteomyelitis with the right foot ulcer and advised the Veteran go to the emergency department (ED) for x-rays, lab work and likely IV antibiotic treatment, was there any carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault of the part of the VA emergency department physician in not providing IV antibiotics or arranging for lab work (to include any blood work and/or wound culture) when seeing the Veteran on June 21, 2010?

The physicians opined that upon review of the medical evidence, there is no evidence of carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault on the part of the VA emergency department physician in not providing IV antibiotics or arranging for lab work such as blood work or wound cultures when seeing the Veteran on June 21, 2010.  Their rationale was that the statement made by the Veteran's primary care physician that he was concerned about deeper infection or osteomyelitis of the right foot ulcer and advised the Veteran to have an immediate emergency room evaluation for x-rays, lab work and likely IV antibiotic treatment is indeed just a medical clinical opinion, and NOT an absolute indisputable fact.  The Veteran was referred for a medical evaluation of his right foot ulcer to the Minneapolis VA emergency department, and the result of that evaluation was a CLINICAL assessment of a grade 1 diabetic foot ulcer with no drainage, no warmth, mild erythema, no fluctuance, with evidence of decreased dorsalis pedis pulse on physical examination consistent with significant diabetic peripheral vascular disease, and no x-ray evidence to suggest osteomyelitis or soft tissue infection for which the appropriate empiric treatment per CDSS guidelines was instituted (oral Augmentin) along with referral to podiatry for followup care.  There was no clinical indication for IV antibiotics given the clinical impression and objective findings on physical examination of the Veteran's diabetic foot ulcer on June 21, 2010.  Neither oral nor IV antibiotics will promote healing of a diabetic foot ulcer in the presence of critical limb ischemia.

The Board then asked whether there was there any carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault on the part of the VA podiatry department in not providing IV antibiotics, taking wound cultures, or arranging for lab work at the beginning of his treatment given the early suspicion of deeper infection noted in the June 21, 2010 record and vascular issues suspected beginning on June 28, 2010.

The physicians opined that upon review of the medical evidence, there is no evidence of carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault on the part of the VA podiatry department in not providing IV antibiotics, taking wound cultures or arranging for lab work at the beginning of treatment of the veteran's diabetic right foot ulcer.  Their rationale was that the initial podiatry evaluation confirmed the presence of a grade 1 ulcer of the Veteran's right foot and suspected vascular issues.  The eschar was superficially debrided with minimal bleeding consistent with limb ischemia.  The podiatrist ordered laboratory noninvasive studies and re-ordered oral antibiotics (amoxicillin), but the initial treatment of a diabetic foot ulcer is local conservative wound debridement, protection of the foot to avoid ongoing pressure injury (Darco wedge shoe), conscientious ongoing wound care, and then re-examination to see if granulation tissue will form in the ulcer bed to promote healing.  Diabetic foot ulcers usually are associated with impaired blood supply, and if they heal the ulcers heal slowly even with optimal wound care.  Given the absence of radiographic changes of the right foot suspicious for osteomyelitis, no evidence of cellulitis (skin infection) of the foot, and no evidence of deep soft tissue infection, there is no therapeutic advantage of performing lab work or wound cultures.  For a grade one diabetic foot ulcer, oral antibiotics remain appropriate, and there is no indication to administer IV antibiotics.  The noninvasive vascular studies are appropriate to assess the potential for wound healing, but the local wound care and protection against additional injury along with the individual severity of limb ischemia determine whether or not the ulcer will close.

The Board also asked if there was any carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault on the part of the VA in not ordering any further antibiotic treatment from June 12, 2010 to "June 28, 2010" (the correct date is June 26, 2010).

Their opinion upon review of medical evidence is that there is no evidence of carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault on the part of the VA in not ordering any further antibiotic treatment from June 12, 2010 to June 26, 2010.  Their rationale is as of July 12 the grade 1 diabetic right foot ulcer which was initially evaluated on June 21, 2010 and re-evaluated on June 28, 2010 having completed 3 weeks of oral antibiotic treatment was unchanged with no appreciable healing.  There was no evidence of infection of the ulcer or cellulitis of the foot.  As previously stated, oral or IV antibiotics will not promote healing of a diabetic foot ulcer associated with critical limb ischemia.  Long-term courses of antibiotics are known to contribute to development of resistant organisms in the wound, which can actually make subsequent treatment more difficult.  In a patient with diabetic right foot ulcer which has shown no signs of healing, the continuation of antibiotics in the setting of critical limb ischemia would not facilitate healing of this ulcer.

The Board next asked that since the VA records show vascular issues were suspected as early as June 26, 2010, was there any carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault on the part of the VA in the delay in scheduling a vascular consult on 8/3/10.

The physicians opined that upon review of medical evidence, there is no evidence of carelessness, negligence, lack of proper skill, or error in judgment or similar instance of fault on the part of the VA in the "delay in scheduling a vascular consult".  Their rationale noted that it is true that the initial order for noninvasive vascular studies made on July 6, 2010 and July 19, 2010 were not immediately scheduled, and were successfully reordered on August 2, 2010 to be completed the next day.  However, these noninvasive vascular studies were being ordered to assess the potential for healing of the ulcer, and if the ulcer failed to heal the potential for healing of different levels of amputation such as transmetatarsal or below knee versus above-knee amputation.  Even when the Veteran had vascular noninvasive studies done at St. Mary's Hospital (Mayo Clinic) on August 2, 1010, this information was used to inform decision-making and recommendations to the Veteran of what level of amputation would most likely have sufficient blood supply to heal.  This vascular noninvasive study performed at St. Mary's Hospital reported right lower extremity with severe tibial popliteal occlusive disease with mildly reduced transcutaneous oxygen level at the below-knee site and critically reduced at the dorsal foot, thereby concordant the clinical impression of nonhealing of this diabetic foot ulcer and supporting the recommendation for below-knee amputation.   Having the vascular noninvasive information earlier would not have changed the medical/surgical management of this diabetic foot ulcer, but would have predicted poor potential for healing of this ulcer sooner.  Below-knee amputation would still have been the ultimate surgical treatment for this nonhealing right foot diabetic ulcer.

The Board asked if there was there any carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault on the part of VA for not monitoring the right foot ulcer more closely or not changing the course of treatment given the Veteran had an non-healing ulcer for more than one month and on his last visit on July 26, 2010 he was found to have a new pressure necrosis on the right foot.

Their opinion was that upon review of medical evidence, there is no evidence of carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault on the part of VA for not monitoring the right foot ulcer more closer or not changing the course of treatment given the veteran had a nonhealing ulcer for more than one month and on his last visit on July 26, 2010 he was found to have new pressure necrosis of the right foot.  Their rationale, simply stated, was that this Veteran who presented with a right foot diabetic ulcer received the standard of care from his initial visit to the emergency department.  He was referred to podiatry expeditiously and had conservative debridement of the ulcer, documentation of the extent of the ulcer and absence of deep soft tissue infection and osteomyelitis, followed by 3 weeks of oral antibiotic treatment with no change or evidence of healing of the ulcer during that time, daily local wound care which was discussed thoroughly with caregiver, and use of a Darco wedge shoe in an attempt to eliminate further pressure in the ulcer region to facilitate oxygen delivery to the wound, and despite all these measures the wound was non-healing after 4 weeks of podiatric care.  The Veteran had received optimal wound care, and with nonhealing of the ulcer the vascular noninvasives only serve to inform the recommendation as to level of amputation with reasonable potential to heal.  The new area of pressure necrosis on the lateral aspect of the right foot is another manifestation of critical limb ischemia with further ulceration and poor potential to heal.

The Board asked if the proximate cause of the additional disability was an event not reasonably foreseeable.  

The physicians opined upon review of medical evidence, there is no evidence that the proximal cause of the additional disability (below-knee amputation) was related to an event not reasonably foreseeable.  Their rationale was that diabetic foot ulcers typically develop in chronic diabetic patients with severe tibial popliteal arterial disease and often times are associated with diabetic neuropathy.  With excellent optimal local wound care and avoidance of ongoing pressure on the ulcer site, only time will tell if there is sufficient arterial inflow and oxygen delivery to the healing site to facilitate wound healing.  Once there is severe tibial popliteal arterial disease, the ongoing ischemia precludes granulation tissue formation to heal the wound, and eventually continued ischemia causes the ulceration to progress leading to invasive infection and that prompts the need for amputation to control advancing sepsis. 

The Board stated that in determining whether any additional disability was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  In doing so, the physicians stated that upon review of the medical evidence, the involved emergency room physician and podiatrist at the Minneapolis VA who cared for this patient exercised the degree of care that would be expected of a reasonable health care provider.  

The physicians were also advised that whether the proximate (i.e. direct) cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Their response was that given that non-healing diabetic foot ulcers associated with critical limb ischemia will eventually progress with expanding ulceration and progressive soft tissue infection, the need for urgent amputation of the involved foot/lower leg is an anticipated outcome, and represents an event which is reasonably foreseeable.  See C&P Exam received on November 10, 2014.

The Board has carefully considered the Veteran's and his wife's contentions and concerns, the treatment records, and the medical opinions, and finds that the evidence as a whole weighs against the claim.

The Veteran and his wife are sincere in their belief that some VA error or lack of skill offered by VA medical providers led to the unfortunate below-the-knee amputation of the Veteran's right leg.  However, this particular issue is too complex for them, as lay persons, to offer any probative lay evidence as to whether the amputation was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA providers.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  And even when lay evidence is determined to be competent, it also has to be credible to ultimately have probative value.  Here, for the sake of argument, even if the Veteran's and his wife's lay opinions were competent, they are outweighed by the opinions by the VA examiners offered in this case, given the examiners' medical expertise and training.  The Veteran and his wife do not have a medical background or medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  That being said there is also no probative medical evidence that supports their contentions.  

Multiple medical opinions have been provided by various physicians, and each of them essentially has reached the same conclusion that the Veteran did not have additional disability proximally due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing medical care.  They also found that the disability was not an event that was not reasonably foreseeable.  The opinions offered in November 2014 in particular offered the best and most comprehensive explanations as to why no fault was found in the treatment VA provided for the Veteran.  Since the physicians rendered opinions supported by rationales that were consistent with the record and adequately explained, they are highly probative.  They also form a medical consensus in this case, as there is no medical evidence of record to the contrary.

The Board sympathizes with the Veteran and has considered his well-reasoned and passionate arguments.   However, he received the degree of care that would be expected of a reasonable health care provider given his medical condition during the time he received VA treatment.  The fact that the condition worsened following treatment is not evidence of error, negligence, carelessness, or fault on VA's part, and given the Veteran's diabetes and other medical conditions, the outcome of a below-the-knee amputation of the right leg was not one that was not reasonably foreseeable.

In sum, the preponderance of the competent and probative evidence weighs against a finding that the Veteran's below-the-knee amputation of the right leg was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care, or that it was an event that was not reasonably foreseeable.  A preponderance of the evidence is against the claim, so the benefit-of-the-doubt doctrine does not apply.  Accordingly, the claim is denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a below-the-knee amputation of the right leg due to VA treatment is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


